         Case 1:18-cv-00232-DCN Document 34 Filed 12/23/19 Page 1 of 3




John F. Kurtz, Jr., ISB No. 2396
Dane Bolinger, ISB No. 9104
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954-5926
Email: jkurtz@hawleytroxell.com
        dbolinger@hawleytroxell.com

Defendant Murphy Land Company, LLC, an Idaho
limited liability company


                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


JAMES C. HILLIARD,                                   Case No. 1:18-cv-00232-DCN

               Plaintiff,                            DEFENDANT’S MOTION FOR AN
                                                     AWARD OF ATTORNEY FEES
vs.

MURPHY LAND COMPANY, LLC, an
Idaho Limited Liability Company,
               Defendant.


       Defendant Murphy Land Company, LLC (“Murphy Land”), by and through its counsel of

record, Hawley Troxell Ennis & Hawley LLP, as a result of the Judgment entered on December

9, 2019, ordering that this action be dismissed with prejudice, (Docket No. 33), moves this Court

pursuant to Federal Rule of Civil Procedure 54(d)(2), Local Rule 54.2, Idaho Code § 12-120(3),

and ¶ 25 of the Real Estate Option to Purchase Agreement (Dkt 21-3) (the “Option”), for an

Order and Judgment awarding attorney fees to Murphy Land against the Plaintiff James C.



DEFENDANT’S MOTION FOR AN AWARD OF ATTORNEY FEES - 1
                                                                               45522.0007.12457074.3
         Case 1:18-cv-00232-DCN Document 34 Filed 12/23/19 Page 2 of 3




Hilliard (“Hilliard”) in the amount of $27,295.00 and in a greater sum in the event this motion is

contested.

       This Motion is supported by the Declaration of Dane Bolinger in Support of Defendant’s

Motion for Award of Attorney Fees, and Defendant’s Memorandum in Support of Motion for

Attorneys’ Fees, filed concurrently herewith.

       DATED THIS 23rd day of December, 2019.

                                                HAWLEY TROXELL ENNIS & HAWLEY LLP




                                                By _______________________________________
                                                   Dane Bolinger, ISB No. 9104
                                                   Defendant Murphy Land Company, LLC, an
                                                   Idaho limited liability company




DEFENDANT’S MOTION FOR AN AWARD OF ATTORNEY FEES - 2
                                                                                45522.0007.12457074.3
         Case 1:18-cv-00232-DCN Document 34 Filed 12/23/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 23rd day of December, 2019, I electronically filed the
foregoing DEFENDANT’S MOTION FOR AN AWARD OF ATTORNEY FEES with the Clerk
of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the following
persons:

Martin Martelle                                 Martin Martelle
Email: attorney@martellelaw.com                 MARTELLE, BRATTON & ASSOCIATES
                                                380 West State Street
                                                Eagle, ID 83616
                                                Facsimile: 208.938.8503



      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants (list names and addresses):

James L Dawson                                   U.S. Mail, Postage Prepaid
Gates Eisenhart Dawson                           Hand Delivered
125 South Market Street, Suite 1200              Overnight Mail
San Jose, CA 95113                               E-mail
                                                 Facsimile




                                           Dane Bolinger




DEFENDANT’S MOTION FOR AN AWARD OF ATTORNEY FEES - 3
                                                                            45522.0007.12457074.3
